DETAILED ACTION

Allowable Subject Matter
Claim 5, 7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 6 depends on claim 5.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mate US PG-Pub 2020/0228912 in view of Yamazaki US PG-Pub 2012/0057396.

Regarding claim 1, Mate teaches a first microphone and a second microphone (Fig. 2A-microphones 3A-3C and microphone array-1); select one of the first microphone and the second microphone (Fig. 5A & [0074]: selecting the different microphones like 3A-3C and microphone array-1); a first signal retention circuit configured to obtain a plurality of first sound signals from the first microphone at different timings and to retain a plurality of first voltages depending on the plurality of first sound signals (Fig. 5A &[0075]-[0076]: the squares represent  plurality of sample of sounds signals from each microphone and each square starts at different time and have their own voltage); a second signal retention circuit configured to obtain a plurality of second sound signals from the second 
Mate failed to explicitly teach a first and second selection circuit; wherein the first signal retention circuit and the second signal retention circuit each comprise a first transistor, wherein the first transistor comprises a semiconductor layer comprising an oxide semiconductor in a channel formation region.
However, Yamazaki teaches a first and second selection circuit (Fig. 6-214: drive/select circuit which makes selections); wherein the first signal retention circuit and the second signal retention circuit each comprise a first transistor, wherein the first transistor comprises a semiconductor layer comprising an oxide semiconductor in a channel formation region (Fig. 6 & [0088] & [0133]: memory cells that uses transistor with oxide semiconductor in a channel formation).
Mate and Yamazaki are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using transistors is an alternate equivalent way for making selection and storing data on devices.

Regarding claim 8, Mate teaches a first microphone and a second microphone (Fig. 2A-microphones 3A-3C and microphone array-1); select one of the first microphone and the second microphone (Fig. 5A & [0074]: selecting the different microphones like 3A-3C and microphone array-1); a first signal retention circuit configured to obtain a plurality of first sound signals from the first microphone at different timings and to retain a plurality of first voltages depending on the plurality of first sound signals (Fig. 5A &[0075]-[0076]: the squares represent  plurality of sample of sounds signals from each microphone and each square starts at different time and have their own voltage); a second signal retention circuit configured to obtain a plurality of second sound signals from the second microphone at different timings and to retain a plurality of second voltages depending on the plurality of second sound signals (Fig. 5A &[0075]-[0076]: the squares represent  plurality of sample of sounds signals from each microphone so selecting another microphone will be the second and each square starts at different time and have their own voltage); a select one of the plurality of first voltages and one of the plurality of second voltages (Fig. 5A/5B & [0074]: in order to aligned you must select the voltages/sample squares); and a signal processing circuit to which the one of the plurality of first voltages and the one of the plurality of second voltages are input, wherein the second selection circuit is configured to generate a signal delayed from one of the plurality of first sound signals and the plurality of second sound signals ([0086]: looking at the microphones alignment/time difference to determine the delay between the microphone signals). 
Mate failed to explicitly teach a first and second selection circuit.
However, Yamazaki teaches a first and second selection circuit (Fig. 6-214: drive/select circuit which makes selections).
Mate and Yamazaki are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the 

Regarding claim 3, Yamazaki teaches wherein the first signal retention circuit and the second signal retention circuit each comprise an amplifying circuit including a second transistor, and wherein the second transistor comprises a semiconductor layer comprising an oxide semiconductor in a channel formation region (Fig. 7 & [0105]-[0107] & [0088] & [0133]: having an amplifier-222 which includes transistor-401 and memory cells that uses transistor with oxide semiconductor in a channel formation). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using transistors is an alternate equivalent way for making selection and storing data on devices.

Regarding claim 4, Yamazaki teaches wherein the second selection circuit comprises a third transistor, and wherein the third transistor comprises a semiconductor layer comprising an oxide semiconductor in a channel formation region (Fig. 6-214: drive/select circuit which makes selections & [0142]: using transistor for the driver/select circuit & [0133]: uses transistor with oxide semiconductor in a channel formation).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using transistors is an alternate equivalent way for making selection and storing data on devices.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/               Primary Examiner, Art Unit 2654